      Case: 1:20-cv-00220 Document #: 3 Filed: 01/13/20 Page 1 of 1 PageID #:154


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Sun v. The Partnerships and                    Case Number: 20-00220
            Unincorporated Associations
            Identified on Schedule A
An appearance is hereby filed by the undersigned as attorney for:
CHENYAN SUN
Attorney name (type or print): L. FORD BANISTER, II

Firm: FORD BANISTER IP

Street address: 244 5TH AVE, STE. 1888

City/State/Zip: NEW YORK, NY

Bar ID Number: 5446539                                     Telephone Number: 212-574-8107
(See item 3 in instructions)

Email Address: FORD@FORDBANISTER.COM

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on JANUARY 13, 2019

Attorney signature:            S/ L. FORD BANISTER, II/
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
